SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 21, 2011 ROTOBLOCKCORPORATION [Missing Graphic Reference] (Exact Name of Registrant as Specified in Its Charter) Nevada 000-51428 20-08987999 (State or Other Jurisdiction (Commission ( I.R.S. Employer of Incorporation) File Number) Identification No.) treet, Santa Rosa, California (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (707) 578-5220 None [Missing Graphic Reference] Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended tosimultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d -2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e -4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers The Company announcedthe resignation of Ching Chuen Chan as a director, effective February 21, 2011. Mr. Chan resigned for personal reasons and not as a result of any disagreement with the Company’s operations, policies or practices. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ROTOBLOCK CORPORATION Dated: February 21, 2011 By: /s/ Chien Chih Liu, Chief Executive Officer 2
